Citation Nr: 0839276	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-35 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1972.  He died in October 2006, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  A November 2006 certificate of death indicated that the 
veteran died in October 2006, at the age of 56.  The 
certificate of death listed the immediate cause of death as 
non-Hodgkin's lymphoma.  No contributory conditions were 
noted.

2.  At the time of the veteran's death, service connection 
was in effect for regional enteritis with granulomatous 
colitis.

3.  The medical evidence of record does not show that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by military service 
did not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in 
order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, § 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a § 5103(a)-compliant notice.  

Prior to the initial adjudication of the instant case, the 
RO's May 2007 letter advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the 
May 2007 letter provided the claimant with an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Thereafter, the RO's rating decision, dated in 
July 2007, informed the appellant of the conditions for which 
the veteran had established service connection during his 
lifetime.  This notice was followed by a readjudication of 
this claim by the RO in the August 2007 statement of the 
case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

To the extent notice to the appellant herein may be deemed 
incomplete, the Board finds there is no prejudice in issuing 
a final decision herein because the preponderance of the 
evidence is against the claim for service connection for the 
veteran's cause of death.  

As to VA's duty to assist, the veteran's service medical 
records have been associated with the claims file.  There 
are, however, no post-service medical records associated with 
the veteran's claim folder.  In the May 2007 and August 2007 
letters, the RO requested authorization from the appellant 
for the release of the veteran's medical records, but no 
response was received.  Furthermore, the appellant has not 
identified any pertinent VA treatment records.  38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159.  Although the duty to assist 
includes obtaining a medical opinion when such is necessary 
to make a decision on the claim, a VA examination was not 
required as medical questions presented by this appeal were 
sufficiently satisfied by the evidence already of record.  
See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. §§ 3.159(c) 
(4), 20.901 (2008); see also Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
449 (2006).   

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died in October 2006 at the age of 56.  The 
certificate of death listed the immediate cause of death as 
non-Hodgkin's lymphoma, and noted that the interval of time 
between the onset of this condition and death was two weeks.  
No contributory causes of death were indicated.  The 
appellant claimed that the cause of the veteran's death was 
related to his active military service.  Specifically, she 
claims that his service-connected regional enteritis with 
granulomatous colitis contributed to cause his death.

At the time of the veteran's death, service connection was in 
effect for regional enteritis with granulomatous colitis, 
which had been rated 0 percent since August 1972.

The veteran was assigned diagnoses of, and treated for, 
regional enteritis with granulomatous colitis while he was on 
active service.  However, the veteran's service medical 
records are negative for a diagnosis of non-Hodgkin's 
lymphoma.

As noted on the death certificate, North Colorado Medical 
Center was the facility treating the veteran at the time of 
his death in October 2007.  In an August 2007 letter, the RO 
specifically requested the appellant to authorize the release 
of the veteran's medical records from North Colorado Medical 
Center, but no response was received.  Moreover, the 
appellant has not identified any post-service VA treatment 
records despite RO requests in May 2007 and August 2007.  
Thus, there are no post-service medical records associated 
with the claims file.

After reviewing the evidence of record, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.

There is no medical evidence of record that finds that the 
veteran's service-connected regional enteritis with 
granulomatous colitis caused or contributed substantially or 
materially to the veteran's fatal disease process.  
Accordingly, there is no competent evidence of record linking 
the veteran's fatal disease process to his active duty 
service or to a service-connected disorder.  

The appellant's claim alone is not sufficient to prove that 
the cause of the veteran's death was related to his military 
service or to any service-connected disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As she is not a physician, the appellant is not competent to 
make a determination that the cause of the veteran's death 
was related to military service or to any service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, service connection for the 
cause of the veteran's death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


